DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 11, & 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Troia (U.S. Patent # 10,261,914).
Regarding claim 1, Troia disclose a nonvolatile memory device comprising: a memory region, and a control logic configured to perform an access operation on a  reference address in the memory region (col. Fig. 1, col. 2, lines 59-67, memory device, , a controller, coupled to memory device, main memory includes a plurality of memory regions, col. 4, lines 24-30) and transmit the reference address to a controller, according to control of the controller (col. 5, lines 21-31, controller is configured to store an address of the main memory both the data and a location indicia corresponding to the address at which the data is stored, the controller is configured to command the main memory to read out both the data and the location indicia for the address, and to compare the location indicia to the address to verify).
Regarding claim 2, Troia disclose, wherein the control logic receives a target address transmitted from the controller as the reference address before performing the access operation (col. 5, lines 21-31, controller is configured to store an address of the main memory both the data and a location indicia corresponding to the address at which the data is stored, the controller is configured to command the main memory to read out both the data and the location indicia for the address, and to compare the location indicia to the address to verify).
Regarding claim 3, Troia disclose, further comprising a register storing the reference address until the reference address is transmitted to the controller (col. 6, lines 1-18, storing the location indicia, the location indicia appended in a second plurality of columns in the same row).
Regarding claim 4, Troia disclose, wherein the control logic decides an access type based on an access command transmitted from the controller, performs the access operation based on a decided access type, and transmits access type information to the controller according to control of the controller (col. 2, lines 49-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40).
Regarding claim 5, Troia disclose, wherein the access type information indicates whether the control logic has performed a read operation, write operation, or erase operation in response to the access command (col. 2, lines 49-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40).
Regarding claim 6, Troia disclose, a memory system comprising: a controller; and a memory device comprising a memory region, the memory device being configured to perform a write operation on the memory region (col. 5, lines 21-25, receives from the host device data to be stored at an address) and transmit access information to the controller, 
Regarding claim 7, Troia disclose, wherein the controller transmits a write command and a target address for the write operation to the memory device, and the memory device receives the target address as the address (col. 2, lines 49-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40).
Regarding claim 11, Troia disclose a memory system comprising: a memory device; and a controller configured to transmit a target address to the memory device for performing an access operation (col. 2, lines 49-55, receive a data word to be stored, read the data word from the address, col. 4, lines 35-40), control the memory device to return a reference address at which the access operation has been performed, and detect an error by comparing the reference address with the target address (col. 5, lines 21-31, controller is configured to store an address of the main memory both the data and a location indicia corresponding to the address at which the data is stored, the controller is configured to command the main memory to read out both the data and the location indicia for the address, and to compare the location indicia to the address to verify that the data received from the main memory corresponds to the data sought to be retrieved, col. 6, lines 22-36, mismatch between the targeted address and the location indicia retrieved from the memory array can be indicated by an error message).
Regarding claim 14, Troia disclose, wherein the memory device receives the target address as the reference address (col. 5, lines 21-25, receives from the host device data to be stored at an address (reference address)).
26
Allowable Subject Matter
Claims 8-10, 12, 13, 15, & 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Appl. Pub. # 2012/0120749 to Fujiwara et al., relates to an integrated circuit containing memory includes self-repair system that permits permanent repair of the memory after the integrated circuit has been packaged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659.  The examiner can normally be reached on TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/NADEEM IQBAL/Primary Examiner, Art Unit 2114